Citation Nr: 0605214	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service-
connected encephalitis (and alternatively claimed as due to 
smoking in service).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to April 1959.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
decision of the Reno Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
COPD, and denied an increased rating for service-connected 
encephalitis.  In his notice of disagreement with the July 
2002 decision, the veteran limited his appeal to the issue of 
entitlement to service connection for COPD.  This case was 
before the Board in August 2003, when it was remanded to the 
RO for additional development and to provide notice of the 
Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  COPD was not manifested in service, and the preponderance 
of the evidence is against a finding that any current COPD is 
related to the veteran's service, or was caused or aggravated 
by his service-connected encephalitis.  

2.  The instant claim on appeal in July 2001; applicable law 
(38 U.S.C.A. § 1103) bars compensation for disability 
resulting from disease or injury attributable to the use of 
tobacco products by the veteran during his service (for 
claims filed on or after June 9, 1998).  


CONCLUSION OF LAW

Service connection for COPD, claimed as secondary to service-
connected encephalitis (and alternatively claimed as due to 
smoking in service), is not warranted.  38 U.S.C.A. §§ 1103, 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.300, 3.303, 3.304, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in a statement of the 
case (SOC) issued in October 2002, in August 2004 
correspondence from the RO, in additional correspondence in 
January and April 2005, and in a supplemental SOC (SSOC) 
issued in July 2005.  Although he was provided full 
notice/information subsequent to the rating decision on 
appeal, he is not prejudiced by any notice timing defect.  He 
was notified (in the July 2002 decision on appeal, in the 
SOC, in the August 2004 correspondence, in the January and 
April 2005 correspondence, and in the SSOC) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  Specifically, the SOC, the August 
2004 correspondence, the January and April 2005 
correspondence, and the SSOC informed him of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
case was reviewed de novo subsequent to the notice, and the 
veteran has had ample opportunity to respond.  
Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed and why the claims were 
denied.  He was advised by the SOC, the August 2004 
correspondence, the January and April 2005 correspondence, 
and the SSOC, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The SOC, the August 2004 
correspondence, the January and April 2005 correspondence, 
and the SSOC advised him of what the evidence must show to 
establish entitlement to the benefit sought; and those 
documents advised the veteran of what information or evidence 
VA needed from him.  The RO asked him to submit, or provide 
releases for VA to obtain, any pertinent records.  He was 
expressly asked to let VA know "[i]f there is any other 
evidence or information that you think will support your 
claim," and to send to VA any evidence in his possession 
that pertains to his claim.  (See January 2005 letter).  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in August 2004.  The development, to include VA 
examination with a medical opinion, has been completed and 
the additional evidence was considered by the RO.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record 
(including service medical records) has been secured.  The 
claim has been reviewed de novo (see July 2005 SSOC).  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records do not make mention of 
any pulmonary disorder.  They show treatment commencing in 
September 1958 for infectious encephalitis, Japanese B type, 
manifested by vomiting, headaches, and disorientation.  
Service connection for residuals of encephalitis, currently 
rated 10 percent, was granted in a June 1959 rating decision.  
Essentially, the veteran contends that his COPD is secondary 
to his service-connected encephalitis.  In the alternative, 
he contends that the COPD is secondary to smoking in service.  
His application for service connection for COPD was received 
in July 2001.  

VA outpatient records from February 1999 to May 2001 show 
treatment the veteran has received for numerous disorders, 
including COPD, the earliest diagnosis of which of record is 
in a February 1999 clinic report.  The remainder of the 
outpatient records show continued treatment for COPD and 
related symptoms.  The outpatient records are devoid of any 
clinical finding or medical opinion to the effect that the 
veteran's COPD is related to service, or secondary to the 
service-connected residuals of encephalitis.  

In letters received by the RO in April 2002, the veteran's 
mother and sister stated that the veteran lived at home until 
he entered service, and that he never smoked cigarettes prior 
to service.  The mother noted that the veteran had 
encephalitis in service, and that after service "he had a 
long battle to survive [and] try to get his health back."  

On VA respiratory examination in April 2002, the veteran 
reported that he smoked cigarettes for many years, and that 
he began smoking at age 17 after he entered service.  He 
smoked up to two or three packs of cigarettes daily for a 
while, but he had reduced that amount to one pack of 
cigarettes daily.  He reported that he was hospitalized at a 
VA hospital in 2001 due to severe bronchopneumonia and COPD, 
for which he was given prednisone, antibiotics, and oxygen.  
He used home oxygen at night to help him sleep.  Examination 
revealed that his breath sounds were severely decreased on 
the left side, there were some expiratory wheezes 
bilaterally, and there were some rhonchi in the chest walls.  
Recent X-rays showed chronic changes.  The diagnosis was COPD 
with recurrent episodes of bronchitis and pneumonia.  The 
examiner stated, "[the veteran] is continuing to smoke 
cigarettes and has a tobacco addiction from which he has been 
unable to release himself."  

On VA brain and spinal cord examination in April 2002, it was 
noted that in service the veteran developed encephalitis 
which left him with memory lapses and tremors of his hands, 
feet, and occasionally his head.  Currently he was having 
minimal problems, if any ,with memory lapses and/or tremors.  
The diagnosis was status post remote episode of encephalitis.  
The examination report is negative for any reference to COPD.  

In April 2005 the veteran's claims folder was reviewed by a 
VA physician who reported that the veteran's primary medical 
problems are respiratory in nature.  The veteran recalled 
that he began experiencing shortness of breath in 1997.  He 
acknowledged that the first diagnosis of COPD was in 1999.  
He stated that he has smoked cigarettes since service, and he 
continued to smoke approximately 10 cigarettes daily.  The 
diagnosis was COPD.  The examiner opined:  

Review of the service medical records 
does not show lung involvement at the 
time of his encephalitis nor did he 
suffer many upper respiratory infections 
following.  However, [the veteran] has 
smoked for 50 years.  The etiology of 
[COPD] is well recognized to be chronic 
smoking and there is no evidence of 
connection of encephalitis to [COPD] in 
the medical literature.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of service-connected disability the veteran shall be 
service connected for the degree of disability over and above 
that existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

At the outset, it is noteworthy that on July 22, 1998, the 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C.A. § 1103, with implementing regulation 
at 38 C.F.R. § 3.300), became law.  This law, in pertinent 
part, prohibits service connection for death or disability 
resulting from an injury or disability due to use of tobacco 
products in service.  It applies to all claims filed on or 
after June 9, 1998.  As the instant claim was filed in July 
2001, 38 U.S.C.A. § 1103 applies.  Consequently, to the 
extent that the instant claim is premised on a theory that 
the veteran's COPD was caused or aggravated by his smoking in 
service, there is no entitlement under the law to the benefit 
sought, and the claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

It is not claimed, and the evidence does not show, that the 
veteran's COPD was manifested in service.  Likewise, there is 
no competent evidence of record linking a current diagnosis 
of COPD directly to service.  Consequently, service 
connection for COPD on the basis that it was incurred or 
aggravated in service is not warranted.  

The remaining theory of entitlement to service connection for 
COPD is that such disease is secondary to the veteran's 
service-connected residuals of encephalitis.  As noted above, 
secondary service connection may be awarded if it is shown 
that the claimed disability is proximately due to, or the 
result of, a service connected disability or if it is shown 
to have been aggravated by a service connected disability 
(only to the degree of aggravation).  The competent (medical) 
evidence of record is entirely devoid of clinical findings or 
medical opinion supporting that there is such a relationship, 
and the veteran has neither submitted any competent (medical) 
evidence to that effect, nor indicated that any such evidence 
exists.  In fact, the only medical evidence of record 
specifically addressing this matter (the report of a VA 
examination in April 2005) contains the express opinion of a 
VA physician that the veteran's COPD is not related to his 
residuals of encephalitis.  There is no medical evidence or 
medical opinion to the contrary. 

The statements and contentions of the veteran, and his sister 
and mother, alleging that his COPD is related to service, or 
to his service-connected residuals of encephalitis, are not 
competent evidence.  As laypersons, they are not competent to 
opine in matters requiring specialized medical knowledge 
(here, medical nexus).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the claim, and 
service connection for COPD, claimed as secondary to service-
connected residuals of encephalitis (or in the alternative, 
as due to smoking in service), must be denied.  As the 
preponderance of the evidence is against the claim, the 
doctrine of resolving reasonable doubt in the veteran's favor 
does not apply.  


ORDER

Service connection for COPD, claimed as secondary to service-
connected encephalitis (and alternatively claimed as due to 
smoking in service), is denied. 



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


